                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   MARIA UCHYTIL, on behalf of the United                  CASE NO. C12-2091-JCC
     States of America,
10                                                           ORDER
11                             Plaintiff/Relator,
            v.
12
     AVANADE INC., a Washington corporation,
13   et al.,
14                             Defendants.
15

16          This matter comes before the Court on the parties’ stipulated motion to approve
17   settlement (Dkt. No. 231). On September 26, 2018, the parties notified the Court that they had
18   reached a settlement. (Dkt. No. 218.) On January 10, 2019, the United States Department of
19   Justice notified counsel for Defendants that it would not object to the settlement. (Dkt. No. 231.)
20   The Court FINDS that the parties’ settlement agreement is fair, adequate, and reasonable under
21   all the circumstances. Therefore, the Court GRANTS the parties’ stipulated motion to approve
22   settlement (Dkt. No. 231) and hereby APPROVES the settlement.
23          //
24          //
25          //
26          //

     ORDER
     C12-2091-JCC
     PAGE - 1
 1          DATED this 30th day of January 2019.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C12-2091-JCC
     PAGE - 2
